             Case 1:21-mj-00209-ZMF Document 3 Filed 02/08/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :       Case No:
                                                  :
                v.                                :
                                                  :       VIOLATIONS:
                                                  :
MATTHEW CLARK,                                    :
CHRISTY CLARK,                                    :
PAUL SPIGELMYER                                   :
                                                  :       18 U.S.C. § 1752(a)
                                                  :       (Restricted Building or Grounds)
                Defendants.                       :
                                                  :       40 U.S.C. § 5104(e)(2)
                                                  :       (Violent Entry or Disorderly Conduct)

               MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        The United States of America, by and through the United States Attorney for the District of

Columbia, respectfully moves for an order to place and maintain under seal, until further order of the Court,

the Affidavit in Support of Criminal Complaint, Criminal Complaint, and Arrest Warrant in the above-

captioned matter, this Motion and Supporting Memorandum, the proposed Order attached to this Motion,

and any Order granting this motion. In support thereof, the Government states as follows:

        1.      The United States is investigating allegations that MATTHEW CLARK,

CHRISTY CLARK, and PAUL SPIGELMYER willfully and knowingly entered the United States

Capitol on January 6, 2021 without legal authority, and participated in violent and disorderly

conduct in violation of 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e)(2).

        2.      The Affidavit in Support of Criminal Complaint references evidence gathered in

the course of the investigation, including the use of a digital device in furtherance of the crime.

The public disclosure of the Government’s evidence could compromise the integrity of the

investigation, including the ability of the United States to locate and arrest the defendant, which

                                                      1
             Case 1:21-mj-00209-ZMF Document 3 Filed 02/08/21 Page 2 of 3




also may lead to the destruction of evidence in other locations including the digital device. Thus,

a sealing order is necessary to avoid hindering the ongoing investigation in this matter.

        2.       As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999), there is a

presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure serves a compelling

interest; (2) there is a substantial probability that, in the absence of closure, this compelling interest would

be harmed; and (3) there are no alternatives to closure that would adequately protect the compelling

interest.’” Id. at 290 (quoting Oregonian Pub. Co. v. United States Dist. Court, 920 F.2d 1462, 1466 (9th

Cir. 1990)).

        3.       In this matter, the United States has a compelling interest in preserving the integrity of its

investigation and arresting the defendant. A limited sealing order ensuring that filings related to the

Criminal Complaint and Arrest Warrant are not accessible from the Court’s public files is narrowly tailored

to serve a compelling interest.

        4.       Furthermore, the United States respectfully submits that complying with the normal notice

requirements of Washington Post would defeat the purpose of the motion to seal. Persons who know the

criminal justice system also know that docketing a motion to seal an Affidavit in Support of Criminal

Complaint and Arrest Warrant, or a resulting sealing order, means that the defendant is charged with a

crime, and the Government intends to arrest her. Thus, if this Motion or a sealing order were to become

public, it would be the same as making public the Complaint and Arrest Warrant.




                                                       2
           Case 1:21-mj-00209-ZMF Document 3 Filed 02/08/21 Page 3 of 3



        WHEREFORE, the United States respectfully requests that this Court issue an Order directing

that the Clerk of the Court place and maintain under seal, until further order of the Court, the Affidavit in

Support of Criminal Complaint, this Motion and Supporting Memorandum, the proposed Order attached to

this Motion, and any Order granting this motion.



Date: February 8, 2021                                   Respectfully submitted,

                                                          MICHAEL SHERWIN
                                                          ACTING UNITED STATES ATTORNEY


                                                    By: /s/ James I. Pearce
                                                        James I. Pearce
                                                        North Carolina Bar Number: 44691
                                                        Assistant United States Attorney
                                                        United States Attorney’s Office
                                                        555 Fourth Street, N.W.
                                                        Washington, D.C. 20530
                                                        Telephone: 202-262-7359
                                                        Email: james.pearce@usdoj.gov




                                                     3
